OPINION Memorandum Opinion by Justice Moseley Jamie Lee Bledsoe, proceeding pro se, has filed a petition for writ of mandamus asking this Court to direct Warden Calhoun, the Warden at the Joe F. Gurney Unit of the Texas Department of Criminal Justice (TDCJ), to return certain property he alleges was taken from him by TDCJ personnel. We deny his petition. This Court has limited mandamus jurisdiction, which is limited to issuing a writ of mandamus against “a judge of a district, statutory county, statutory probate county, or county court in the court of appeals district.” Act of May 26, 2017, 85th Leg., R.S., ch. 740, § 1, 2017 Tex. Sess. Law Serv. 3166, 3166 (codified at Tex. Gov’t Code § 22.221(b)(1)). Our jurisdiction does not extend to other parties unless such mandamus relief would be necessary to enforce our jurisdiction. Tex. Gov’t Code Ann. § 22.221(a) (West 2004). Since Bledsoe’s requested relief is not necessary to enforce our jurisdiction, we must deny his petition for writ of mandamus.